DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 14 objected to because of the following informalities:  “one or more sensor” should read “one or more sensors”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”), like “means for providing obstacle data” in Claim 13 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“Means for providing obstacle data” in Claim 14 will be interpreted have the corresponding structure of a CAD system or cameras, radar sensors, LiDAR sensors, ultrasonic sensors and/or infrared sensors as described in par. 0028-0029 of applicant’s specification or equivalents. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 7, 11-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al (US 20160016312; hereinafter referred to as Lawrence) in view of Ames et al (US 20210053220; hereinafter referred to as Ames).
Regarding Claim 1, Lawrence teaches a method for planning a path of an industrial robot (see at least Manipulator Planner generating robot path in par. 0220), said method comprising: 
providing obstacle data defining obstacles in a workspace of the robot (see at least collecting LIDAR point cloud data in par. 0066); 
computing a distance field matrix from the obstacle data, said distance field matrix being a three-dimensional (3D) matrix representing the workspace, where each cell in the distance field matrix contains a value designating a distance to a nearest cell occupied by any part of any of the obstacles (see at least “this begins with a discretized, volumetric representation of obstacles in the environment, but expands upon that representation to encode not just obstacle locations, but the distance from each non-obstacle “voxel” to the nearest obstacle” in par. 0222, the multi-resolution collision model is interpreted as a 3D distance field matrix); 
modeling a robot motion optimization problem (see at least manipulator planner in par. 0220, multi-resolution collision model in par. 0221-0223, and point to point planner in par. 0230), using a computer having a processor and memory (see at least computer running software in claim 27, the manipulator planner is interpreted to be a software module stored on computer memory and executed by the computer’s processor), including 
defining start and goal points of the path as equality constraints (see at least “current” and “commanded” states in par. 0230 interpreted as equality constraints), and 
defining a collision avoidance inequality constraint using the distance field matrix (see at least process constraints including obstacle standoff distance in par. 0095); and 
solving the motion optimization problem, by the computer, to yield the path of the robot (see at least point to point planner finding fastest possible path between current and commanded states that satisfies speed, acceleration, and collision constraints  in par. 0230 interpreted as solving the motion optimization problem).
	Lawrence fails to explicitly teach the following, but Ames does teach:
defining an objective function (see at least objective function in par. 0097). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method performed by the point to point planner taught by Lawrence to incorporate the teachings of Ames wherein evaluates path candidates relative to constraints with an objective function. The motivation to incorporate the teachings of Ames would be to optimize a trajectory variable while simultaneously ensuring constraints on other variables are obeyed (see par. 0097-0098)
Regarding Claim 3, Lawrence as modified by Ames teaches the method according to Claim 1 (see Claim 1 analysis). Lawrence further teaches wherein providing obstacle data includes providing the obstacle data from one or more sensor configured to detect the obstacles in the workspace (see at least detected surface obstacles in par. 0056 and LIDAR scanner collecting range data of the target surface in par. 0065 interpreted as obstacle data provided by a sensor).
Regarding Claim 4, Lawrence as modified by Ames teaches the method according to Claim 1 (see Claim 1 analysis). Lawrence further teaches wherein computing the distance field matrix from the obstacle data includes converting the obstacle data to voxels (see at least point clouds of surface converted into a polygonal , 
creating a binary 3D matrix of occupancy data (see at least “A recursively discretized, voxel based, three dimensional obstacle map” in par. 0222- 0223, the interpretation is that this 3D map is a binary matrix as it distinguishes each voxel location as either an obstacle or non-obstacle voxel)
computing the distance field matrix from the binary 3D matrix of occupancy data (see at least computing the distance from each non-obstacle voxel to the nearest obstacle in par. 0222).
Regarding Claim 7, Lawrence as modified by Ames teaches the method according to Claim 1 (see Claim 1 analysis). Lawrence further teaches wherein modeling the robot motion optimization problem also includes generating an initial reference path based on the start and goal points (see at least generating initial, simplistic motion based on current and commanded states in par. 0230).
Regarding Claim 11, Lawrence as modified by Ames teaches the method according to Claim 1 (see Claim 1 analysis). Lawrence further teaches wherein solving the motion optimization problem yields a solution vector containing the start and goal points and a number of intermediate points (see at least temporal sequence of manipulator states in par. 0125 interpreted as a solution vector), and 
a continuous robot trajectory is interpolated from the solution vector (see at least smoothing to replace hard corners in par. 0125 interpreted as interpolating between discretized points in the temporal sequence of manipulator states for smooth transitions between states).
Regarding Claim 12, Lawrence teaches a method for planning a path of an industrial robot (see at least Manipulator Planner generating robot path in par. 0220), said method comprising 
modeling and solving a robot motion optimization problem see at least manipulator planner in par. 0220, multi-resolution collision model in par. 0221-0223, and point to point planner in par. 0230), using a computer (see at least computer running software in claim 27, the manipulator planner is interpreted to be a software module stored on computer memory and executed by the computer’s processor), where modeling the optimization problem includes 
defining start and goal points of the path as equality constraints (see at least “current” and “commanded” states in par. 0230 interpreted as equality constraints), and 
defining a collision avoidance inequality constraint using a distance field matrix (see at least process constraints including obstacle standoff distance in par. 0095), said distance field matrix being a three-dimensional matrix representing a workspace of the robot, where each cell in the distance field matrix contains a value designating a distance to a nearest cell occupied by any part of any obstacle in the workspace (see at least “this begins with a discretized, volumetric representation of obstacles in the environment, but expands upon that representation to encode not just obstacle locations, but the distance from each non-obstacle “voxel” to the nearest obstacle” in par. 0222, the multi-resolution collision model is interpreted as a 3D distance field matrix).
Lawrence fails to explicitly teach the following, but Ames does teach:
defining an objective function (see at least objective function in par. 0097). 

Regarding Claim 13, Lawrence teaches a path planning system for an industrial robot (see at least Manipulator Planner in par. 0220), said system comprising: 
means for providing obstacle data defining obstacles in a workspace of the robot (see at least LIDAR in par. 0066); and 
a computer in communication with the robot and the means for providing obstacle data, said computer having a processor and memory configured for (see at least computer running software in claim 27, the manipulator planner is interpreted to be a software module stored on computer memory and executed by the computer’s processor); 
Lawrence as modified by Ames teaches a system for implementing the method of Claim 1 (see Claim 1 analysis for rejection of the method).
Regarding Claim 14, Lawrence as modified by Ames teaches the system according to Claim 13 (see Claim 13 analysis). Lawrence further teaches wherein providing obstacle data includes providing the obstacle data from a computer aided design (CAD) system or providing the obstacle data from one or more sensor configured to detect the obstacles in the workspace, where the one or more sensor includes one or more camera, radar sensor, LiDAR sensor, ultrasonic sensor or infrared sensor (see at least LIDAR collecting point cloud data in par. 0074 and developing a mesh of the surface in par. 0080, note the surface is an obstacle and is interpreted as obstacle data).
Regarding Claim 15, Lawrence as modified by Ames teaches a system for implementing the method of Claim 4 (see Claim 4 analysis for rejection of the method).
Regarding Claim 18, Lawrence as modified by Ames teaches a system for implementing the method of Claim 7 (see Claim 7 analysis for rejection of the method).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Ames and Tateno et al (US 20200073399; hereinafter referred to as Tateno)
	
Regarding Claim 2, Lawrence as modified by Ames teaches the method according to Claim 1 (see Claim 1 analysis). 
Lawrence and Ames fail to explicitly teach the following but Tateno does teach wherein providing obstacle data includes providing the obstacle data from a computer aided design (CAD) system (see at least occupancy map with obstacle existence probability converted from a CAD model of the environment in par. 0106).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lawrence as modified by Ames to incorporate the teachings of Tateno wherein a CAD model of the environment is converted into an occupancy map with stored obstacle information. The motivation to incorporate the teachings of Tateno would be to save time scanning the environment when a pre-stored CAD model is available.

Claim 5-6, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Ames and Seraji et al (US 5150026; hereinafter referred to as Seraji) and Greenspan et al (US 5347459; hereinafter referred to as Greenspan) 
Regarding Claim 5, Lawrence as modified by Ames teaches the method according to Claim 1 and defining the collision avoidance inequality constraint using the distance field matrix (see Claim 1 analysis). 
Lawrence and Ames fail to explicitly teach the following, but Seraji does teach defining a plurality of points on arms of the robot (see at least calculation of equation (15) for links i = 1, 2, … n in col. 6 lines 60-65), and 
determining, for each computed pose of the robot, a distance-to-obstacle for each of the points as the value in the cell containing the point minus a predefined radius (see at least gij in equation (15) interpreted as the distance-to-obstacle for each point, distance dc(θ)ij  interpreted as the value in the cell, and radius (ro)j  interpreted as the predefined radius, see col. 3 lines 18-25 disclosing the radius for the sphere of influence is stored in the host computer interpreted as predefined.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lawrence as modified by Ames to incorporate the teachings of Seraji wherein a predefined radius is subtracted from the distance to nearest obstacle value for a plurality of points in order to compute a metric g that is a measure of how close a point on the robot is to being within a critical sphere of influence of an obstacle. The 
Lawrence, Ames, and Seraji fail to teach the following, but Greenspan does teach: comparing the distance to nearest obstacle value with a predefined radius for the point (see at least radius of sphere Ri compared with nearest obstacle distance value Vi of the voxel to determine collisions in col. 7 lines 1-5. Note that the inequality constraint Vi < Ri, could be mathematically rearranged to be Vi–Ri<0 to compute the claimed distance-to-obstacle value taught by Seraji)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lawrence as modified by Ames and Seraji to incorporate the teachings of Greenspan wherein the predefined radius is based on the radius of a sphere in the model which represents the distance to the outer surface of the robot arm for each point on the robot arm. The motivation to incorporate the teachings of Greenspan would be to enable faster gross motion planning with collision checking specific to each tailored to each part of the manipulator model (see col. 7 lines 47-64).
Regarding Claim 6, Lawrence as modified by Ames, Seraji and Greenspan teaches the method according to Claim 5 (see Claim 5 analysis). 
Lawrence and Ames fail to explicitly teach the following, but Seraji does teach:  wherein, for each computed pose of the robot, a robot-to-obstacle distance is determined as a minimum distance-to-obstacle for any of the points (see at least critical distance 36 in col. 2 lines 55-61 and Fig. 1), and the collision avoidance inequality constraint is that the robot-to-obstacle distance must exceed a predefined threshold (see at least inequality constraint that critical distance 36 is equal to or greater than radius r in col. 3 line 1-10, see also the SOI radius being stored in the host computer in col. 3 lines 18-25 interpreted as the radius being a predefined threshold).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lawrence as modified by Ames, Seraji, and Greenspan to incorporate the teachings of Seraji wherein the critical distance is constrained to be greater than a predefined radius. The motivation to incorporate the teachings of Seraji would be to inhibit motion of the robot toward an obstacle when it enters the sphere of influence of the obstacle which decreases the chances that transient error will cause a collision (see col. 6 lines 35-40).
Regarding Claim 16, Lawrence as modified by Ames, Seraji, and Greenspan teach a system for implanting the method of Claim 5 (see Claim 5 analysis for rejection of the method).
Regarding Claim 17, Lawrence as modified by Ames, Seraji and Greenspan teaches a system for implementing the method of Claim 6 (see Claim 6 analysis for rejection of the method).
Claim 8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Ames, Hosek et al (US 20030108415; hereinafter referred to as Hosek), and Quiryen et al (US 20190369573; hereinafter referred to as Quiryen).
Regarding Claim 8, Lawrence as modified by Ames teaches the method according to Claim 1 (see Claim 1 analysis). Lawrence further teaches wherein modeling the robot motion optimization problem also includes defining motion limit inequality constraints, including 
robot joint positions, rotational velocity, acceleration not exceeding predefined thresholds and joint positions not exceeding predefined limits,  (see at least “These motions are subject to a number of manipulator, environmental, and process constraints…the commercial manipulator has intrinsic axis position, velocity, and acceleration limits” in par. 0095 interpreted as inequality constraints), 
Lawrence and Ames fail to teach all of the following but Hosek does teach:
robot joint jerk not exceeding predefined limits (see at least maximum allowable jerk for each individual leg in par. 0078 interpreted to be for each joint)
robot tool center point velocity, acceleration and jerk not exceeding predefined thresholds (see at least maximum allowable velocity, acceleration, and jerk of end effector in par. 0103, the end effector is interpreted as the TCP), and  further includes 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lawrence as modified by Ames to incorporate the teachings of Hosek wherein the position, velocity, acceleration, and jerk of the robot’s joints and end effector are constrained to not exceed predefined limits. The motivation to incorporate the teachings of Hosek would be to comply with safety related requirements (see par. 0009)
Lawrence, Ames and Hosek fail to explicitly teach the following, but Quiryen does teach:
defining equality constraints based on system dynamics or kinematics equations for each joint of the robot (see at least linear dynamical model of the system with linear 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lawrence as modified by Ames and Hosek to incorporate the teachings of Quiryen wherein equality constraints are defined for the dynamical system model. The motivation to incorporate the teachings of Quiryen would be to decrease computational costs (see par. 0063).
Regarding Claim 19, Lawrence as modified by Ames, Hosek and Quiryen teaches a system for implementing the method of Claim 8 (see Claim 8 analysis for rejection of the method).

 Claims 9-10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Ames and Kalakrishnan et al (US 20200189098; hereinafter referred to as Kalakrishnan)
Regarding Claim 9, Lawrence as modified by Ames teaches the method according to Claim 1 (see Claim 1 analysis).
Lawrence and Ames fail to explicitly teach the following, but Kalakrishnan does teach further comprising convexifying the robot motion optimization problem before solving the robot motion optimization problem (see at least convexifying the objective function in par. 0056 and step 402 in Fig. 4), including approximating the collision avoidance inequality constraint as a first-order Taylor series expansion (see at least approximating additional constraints with a linear Taylor series expansion in par. 0058, .
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lawrence as modified by Ames to incorporate the teachings of Kalakrishnan wherein a the objective function is convexified before solving the optimization problem and the collision avoidance constraint is approximated with a first-order Taylor series expansion. The motivation to incorporate the teachings of Kalakrishnan would be to increase speed and accuracy of the approximations (see par. 0056-0058)

Regarding Claim 10, Lawrence as modified by Ames and Kalakrishnan teaches the method according to Claim 9 (see Claim 9 analysis). 
Lawrence fails to explicitly teach the following but Ames does teach wherein solving the motion optimization problem includes iteratively solving the motion optimization problem until a solution converges to a predefined convergence criteria (see at least exit condition evaluation of solution relative to defined convergence criteria in par. 0140).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lawrence as modified by Ames and Kalakrishnan to incorporate the teachings of Ames the iterating solutions are stopped when a solution meets predefined convergence criteria. The motivation to incorporate the teachings of Ames would be to improve calculation speed (see par. 0140).

Regarding Claim 20, Lawrence as modified by Ames teaches the system according to Claim 13 (see Claim 13 analysis).
Lawrence fails to explicitly teach the following but Ames does teach wherein solving the motion optimization problem includes iteratively solving the motion optimization problem until a solution converges to a predefined convergence criteria (see at least exit condition evaluation of solution relative to defined convergence criteria in par. 0140).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lawrence as modified by Ames and Kalakrishnan to incorporate the teachings of Ames the iterating solutions are stopped when a solution meets predefined convergence criteria. The motivation to incorporate the teachings of Ames would be to improve calculation speed (see par. 0140).
Lawrence and Ames fail to explicitly teach the following, but Kalakrishnan does teach further comprising convexifying the robot motion optimization problem before solving the robot motion optimization problem (see at least convexifying the objective function in par. 0056 and step 402 in Fig. 4), including approximating the collision avoidance inequality constraint as a first-order Taylor series expansion (see at least approximating additional constraints with a linear Taylor series expansion in par. 0058, see also step 406 in step 4, see also additional constraints including obstacle avoidance in par. 0027).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lawrence as modified by Ames to incorporate the teachings of Kalakrishnan wherein a the objective function is convexified before solving the optimization problem and the collision avoidance constraint is approximated with a first-order Taylor series expansion. The motivation to incorporate the teachings of Kalakrishnan would be to increase speed and accuracy of the approximations (see par. 0056-0058).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murray et al (US 20200398428) teaches motion planning for multiple robots in a shared workspace utilizing Euclidean distance fields and path planning optimization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664